TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-010-00033-CV


Bannum, Inc., Appellant

v.

Eugene Mees d/b/a Encore House, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-07-002493, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Bannum, Inc. and appellee Eugene Mees d/b/a Encore House have filed
a joint motion to dismiss the appeal for want of jurisdiction on the basis that the orders to be
appealed from are not final, appealable orders.  We grant the parties' motion and dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(2).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   March 30, 2010